Citation Nr: 1219828	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-06 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a chronic mechanical low back pain disorder.

2.  Entitlement to a rating in excess of 10 percent for chronic pansinusitis.

3.  Entitlement to a compensable rating for chronic skin disorders, including seborrheic dermatitis, lichen simplex chronicus, and tinea pedis.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a compensable rating for chronic gastroesophageal reflux disorder (GERD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971 and from December 1973 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Veteran and his spouse provided testimony at a hearing on appeal before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran asserted at his October 2011 hearing before the undersigned Acting Veterans Law Judge that his service-connected low back disorder, chronic pansinusitis, chronic skin disorders, left ear hearing loss and GERD had all increased in severity since his most recent VA examinations in May 2008.  

When a veteran claims that his or her condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him or her with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).  In this case, the Veteran's most recent VA examinations were administered in May 2008, and he has alleged worsening since that time.  Consequently, a remand is required in order to provide the Veteran with new VA examinations for his service-connected disorders on appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In light of the Veteran's report of unemployability due to his service-connected low back disorder on appeal, the issue of entitlement to a TDIU has been raised in this case.  Therefore, further development is necessary for a fair adjudication of such claim.  In this regard, on remand, the AOJ should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected low back disorder has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU, and should be given an appropriate period in which to respond.

2.  Then, the AOJ should schedule the Veteran for appropriate VA examinations to determine the current level of severity of his service-connected chronic mechanical low back pain disorder; chronic pansinusitis; chronic skin disorders, including seborrheic dermatitis, lichen simplex chronicus, and tinea pedis; left ear hearing loss; and, chronic GERD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiners.  

Any indicated evaluations, studies, and tests should be conducted.  For each disorder, the examiner should describe the nature and severity of all manifestations thereof in terms corresponding to the rating criteria.

The examiner who performs the examination of the Veteran's low back disability should also provide an opinion as to whether the back disability renders the Veteran unable to secure or follow a substantially gainful occupation, taking into consideration his other service-connected disabilities, level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In offering any opinion, each examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of a TDIU in accordance with Rice, supra.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand the Board intimates no opinion as to any final outcome warranted.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


